This motion for resettlement will be considered as an application under sections 105 and 107 of the Civil Practice Act to amend the notice of appeal, correct the papers on appeal, and amend the decision of this court filed January 26, 1960, nunc pro tunc and to resettle the order of affirmance filed herein on January 26, 1960. This motion is granted to the extent of recalling the remittitur filed in the office of the Clerk of the County of New York on January 28, 1960, permitting the appellant to file an amended notice of appeal nunc pro tunc as of October 6, 1959, so as to recite therein that the appeal is taken from the judgment entered October 5, 1959 as well as from the order entered September 28, 1959, granting plaintiff’s motion for summary judgment; permitting the appellant to amend the papers on appeal filed herein, nunc pro tunc as of November 6, 1959, by adding thereto a copy of the amended notice of appeal and a copy of the judgment entered October 5, 1959; amending the decision of this court filed herein on January 26, 1960, nunc pro tunc as of January 26, 1960 so as to affirm the judgment entered October 5, 1959 as well as the order appealed from; and resettling the order of affirmance entered January 26, 1960 accordingly. Settle order on notice. Concur — Bxeitel, J. P., Rabin, Valente, McNally and Stevens, JJ.